Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 16, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157821(108)                                                                                              David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
                                                                                                                       Justices
  In re MGR, Minor.                                                  SC: 157821
                                                                     COA: 338286, 340203
                                                                     Oakland CC Family Div:
                                                                       2016-842995-AD
  _____________________________________/

        On order of the Chief Justice, the motion to extend the time for filing the brief
  amicus curiae of the Academy of Adoption and Assisted Reproduction Attorneys is
  GRANTED. The amicus brief submitted on November 9, 2018, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 November 16, 2018

                                                                                Clerk